Citation Nr: 1731306	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 17, 2014, and to a rating in excess of 70 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mental health therapist


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2013 the Veteran and his mental health therapist testified before the undersigned during a travel Board hearing.  A transcript of the hearing is associated with the record.

The Veteran's claims were previously remanded by the Board in August 2013 and March 2016.  When this claim was most recently before the Board in October 2016, it was again remanded.  In response to the Board's remand, copies of the Veteran's treatment records from Pendleton Cottage psychiatric facilities from September 2013 to present were obtained and a supplemental statement of the case (SSOC) was issued in February 2017 that considered the Pendleton Cottage records and April 2015 Psychiatric Security Review Board report.  Review of the record therefore indicates substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of this appeal, the evaluation of the PTSD was increased to 70 percent, effective April 17, 2014.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDINGS OF FACT

1.  Prior to April 17, 2014, the Veteran's PTSD was manifested by impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

2.  During the appeal period, the Veteran's PTSD has not manifested as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms on a par with the level of severity exemplified in these manifestations.  

3.  The Veteran's service-connected PTSD precludes the physical and mental acts required for substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2014, the criteria for a disability rating of 70 percent for PTSD, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating of in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

The Veteran's appeal arises from initial evaluations following grants of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  In regards to the TDIU claim, in light of the fully favorable decision herein, no further discussion of the duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  Based on the foregoing, no further notice is needed under VCAA.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  VA examinations and opinions addressing the severity of the PTSD on appeal were obtained, and the Board finds that such are adequate to decide the claims.  In this regard, the record does not reflect that these examinations were inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Rating Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Board notes that the Veteran is also diagnosed with other acquired psychiatric disabilities but is not service connected for other disabilities.  Nevertheless, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).  Basically, GAF scores are a snapshot of a person's mental functioning on a particular day.  GAF score and interpretations of the score are important considerations in rating a psychiatric disability but they are not dispositive.  Richard, 9 Vet. App. at 267.

GAF scores ranging from 31 to 40 reflect some impairment of reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

Rating Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for PTSD was granted with an evaluation of 30 percent, effective June 6, 2007.  As noted above, the evaluation of the PTSD was increased to 70 percent, effective April 17, 2014.  Historically, the Board notes that the Veteran was convicted in 2003 of murder and attempted aggravated murder except by reason of mental illness and was sentenced to life under the Psychiatric Security Review Board with commitment at the Oregon State Hospital.  He later resided in a state mental health facility, Pendleton Cottage.

For the period prior to April 17, 2014, based on the evidence, the Board finds that a rating of 70 percent, but no higher, is warranted.  During the entire appeal period, the Board does not find that a rating in excess of 70 percent is warranted.  

Treatment records from the Oregon State Hospital in July 2007 showed that the Veteran's medications were stable; he had a mild blunted affect, very mild emotional withdrawal, and motor retardation.  

The Veteran was afforded a VA examination in May 2008 in which it was noted that he was receiving pharmacotherapy for psychotic, mood, and anxiety symptoms.  He was also receiving individual and group therapy for PTSD.  His symptoms were noted to include nightmares approximately once a week, sleep difficulty, uncomfortable feelings around crowds, avoidance, feelings of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, but no psychotic symptoms since being incarcerated.  He reported no significant interpersonal relationships, that relationships even with family members were strained.  The Veteran was clean, neatly groomed, calm and cooperative.  Speech was spontaneous, clear, and coherent.  His attitude was cooperative, friendly, and relaxed.  His affect was normal, mood was good, attention intact, orientation intact.  His thought process was clear, logical, coherent and goal-directed.  His thought content was unremarkable with no suicidal ideation, homicidal ideation, hallucinations, or current problems with flashbacks.  The examiner noted no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, and no episodes of violence although the extent of his impulse control was noted as poor due to the murder he committed in 2003.  He was able to maintain minimum personal hygiene.  There were no problems with activities of daily living and memory was normal.  The examiner diagnosed PTSD and assigned a GAF score of 65, noting that the Veteran's symptoms were in good control on his current treatment regimen and in his current treatment setting.  The examiner stated that the PTSD limited the Veteran's ability to sustain gainful employment because of his anxiety around crowds, impulsivity, and anger.  The examiner did not find that there was total occupational and social impairment due to PTSD signs and symptoms.  The examiner found reduced reliability and productivity due to PTSD symptoms.  

Treatment records from the Oregon State Hospital in May 2009 showed a GAF score of 75.  It was noted that the Veteran tended to be passive and somewhat withdrawn but interacted more in groups.  His speech was normal although somewhat soft in volume.  He noted that his mood was "pretty good"; affect was appropriate, somewhat constricted and congruent with the subject matter.  The Veteran reported that he was not experiencing nightmares and flashbacks, but he did have constant insomnia and some tendency towards isolation.

The evidence of record is replete with treatment records from Pendleton Cottage.  Generally, records showed issues surrounding the Veteran's attempt to have a personal relationship with a female peer and issues with the rules enforced at Pendleton Cottage.  Treatment records in January 2011 showed that the staff reported that the Veteran seemed to be more depressed since stopping his medication.  The Veteran reported that his mood was up and down and that he had low energy.  His affect was noted to be flat but stable.  Treatment records in August 2012 showed that the Veteran was angry, rude, and negative.  He threw a remote at a peer.  Treatment records in November 2012 showed that the Veteran was isolating, disheveled, and seemed depressed.  He complained that his medication was making him tired.  Treatment records in December 2012 showed that the Veteran did not fulfill a requirement and was put on hold/restriction; after this hold, he was noted to isolate.  Treatment records in March 2013 showed that the Veteran's anger reaction was out of proportion to the event occurring, namely a drink policy.  Treatment records in April, May, and August 2013 showed that the Veteran had a severe outburst; he was verbally loud, swearing, and abusive towards his peers.  GAF scores ranged from 40 to 55. 

The Veteran testified before the undersigned in June 2013 as to PTSD causing his unemployability.  His mental health therapist testified that his GAF score was somewhere in the area of 35 and that his PTSD permanently impacted his ability to work.  The mental health therapist stated that the Veteran had anger issues that were sometimes uncontrollable and he would isolate.  

The Veteran was afforded a VA examination in April 2014 in which the examiner found his level of impairment to be at the level of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms were noted to include recurrent, involuntary, and intrusive distressing memories and dreams; intense or prolonged psychological distress at exposure to internal or external cues; persistent avoidance; persistent negative emotional state; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; reckless or self-destructive behavior; exaggerated startle response; problems with concentration; sleep disturbances; anxiety; suspiciousness; disturbances of motivation and mood; difficulty in establishing and maintaining effect work and social relationships; and difficulty in adapting to stressful circumstances.  It was noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's speech was normal, mood was irritable, affect was constricted, thought process was linear and goal-oriented, thought content was normal, and there were no suicidal or homicidal ideations.  The examiner stated that the Veteran appeared capable of working in a solo environment or under conditions of limited multitasking, interpersonal cooperation, or stress.

A VA treatment record in February 2015 showed the Veteran's affect was within normal ranges.  He was nicely groomed, dressed, and was calm and cooperative with no indications of psychomotor agitation.  He was pleasant and engaging; affect and behavior were within normal ranges, and thought processes were logical and goal-directed.  GAF scores within VA treatment records ranged from 50 to 60.

In April 2015 the Psychiatric Security Review Board found that the Veteran was affected by a mental disease or defect which, when active, rendered him a substantial danger to others; he was an appropriate subject for conditional release because he could be adequately controlled and treated in the community and the supervision and treatment necessary for his continued conditional release were available at the present time.

Treatment records in December 2015 from Pendleton Cottage showed that the Veteran was doing well, enjoying his independent status.  He was tired with a constricted affect; he was disheveled, but it was noted that this was not uncommon for him.  Treatment records in July 2016 showed that the Veteran was doing well and was very social, had a bright affect, and was attentive with good eye contact.  Treatment records in August 2016 showed that the Veteran's "solo outing time" was increased.

The record is also replete with risk assessments conducted in 2015 and 2016 that noted the Veteran had a history of not caring for himself and that he consistently showed his continuous need for medication, therapy, and meetings to address his prior addictions.

After carefully reviewing the evidence of record, the Board concludes that prior to April 17, 2014, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment contemplated by the 70 percent rating.  

In determining that the Veteran's PTSD warrants the aforementioned disability rating, the Board has considered the GAF scores assigned for the Veteran.  The GAF scores for the Veteran during the period of time in question varied widely, and GAF scores do not correlate to any specific rating.  The Board will rely on examination findings and the actual assessments of the Veteran's occupational and social functioning to ensure a complete assessment. 

Review of the evidence of record prior to April 17, 2014, demonstrates impaired impulse control as the Veteran threw a remote at a peer and had an anger reaction that was out of proportion.  He also had neglect of personal appearance and hygiene as he was continuously noted to be disheveled.  He had difficulty in adapting to stressful circumstances, to include adherence to established rules within Pendleton Cottage, and an inability to establish and maintain effective relationships as he would frequently isolate.    These symptoms more nearly approximate the level of severity contemplated by the higher, 70 percent rating. 

Finally, a review of the evidence does not show that the Veteran's symptoms have approximated the level of disability contemplated by the criteria for a 100 percent rating for PTSD at any point during the appeal period, or indeed for any rating in excess of 70 percent.  The evidence does not reveal that the Veteran experienced 

such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Nor did he have symptoms on par with this level of severity.  Consequently, the criteria for a rating in excess of a 70 percent, including that necessary for a 100 percent rating, have not been met.

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence and the lay statement.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran and the lay statement full competence and credibility, nothing in the statements shows impairment more closely approximating the criteria for higher staged ratings.

Other Consideration

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the PTSD are not in excess of those contemplated by the schedular criteria.  The criteria for psychiatric disorders are general by definition, and the Veteran's symptoms are not outside the realm of what is contemplated.  The Veteran has not described any exceptional or unusual features associated with the service-connected PTSD being rated herein.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

TDIU

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) and such service-connected disabilities impose sufficient physical and mental limitations to preclude substantially gainful employment.  The Veteran is service-connected for PTSD, as noted above, and coronary artery disease, rated as 10 percent disabling.  His combined disability evaluation is 70 percent.

The Veteran has reported, and testified before the undersigned, that his PTSD renders him unable to obtain and maintain substantially gainful employment.  It was also reported that the Veteran has an education level of a high school graduate, and he previously worked as a welder/fitter in shipyards.

As noted above, the May 2008 VA examiner stated that the PTSD limited the Veteran's ability to sustain gainful employment because of his anxiety around crowds, impulsivity, and anger.

The Veteran testified before the undersigned in June 2013 as to PTSD causing his unemployability.  His mental health therapist testified that his PTSD permanently impacted his ability to work. 

The April 2014 VA examiner stated that the Veteran appeared capable of working in a solo environment or under conditions of limited multitasking, interpersonal cooperation, or stress.

After careful review of the record, the Board finds the Veteran experiences functional limitations due to service-connected PTSD that preclude substantially gainful employment.  To the extent that the record suggests that the Veteran could perform the requirements of employment in a solo environment or under conditions of limited multitasking, interpersonal cooperation, or stress, the Board finds that such employment in this case would be no more than marginal given the excessive restrictions this would put on finding adequate employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal).

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that the Veteran is unable to perform the physical and mental acts required for substantially gainful employment due to his service-connected PTSD.  Accordingly, TDIU is granted.


ORDER

A 70 percent initial disability rating, but no higher, for PTSD prior to April 17, 2014, is granted.

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from April 17, 2014, is denied.

TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


